Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 1 of 13 PageID: 1



 Marisa Rauchway Sverdlov, Esq.
 RAUCHWAY LAW LLC
 195 Fairfield Ave., Suite 4D
 West Caldwell, New Jersey 07006
 973-826-4098
 Attorneys for Plaintiff
 Safa Jewelers, Inc.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



  SAFA JEWELERS, INC.,                                Civil Action No.

              Plaintiff,

  vs.                                                 COMPLAINT

  GRAND SEIKO CORPORATION OF
  AMERICA, INC. and BRICE LE
  TROADEC.

              Defendants.



             Plaintiff Safa Jewelers, Inc. (“Safa Jewelers” or “Plaintiff”), for its Complaint against

 Defendants Grand Seiko Corporation of America, Inc. (“Grand Seiko”) and Brice Le Troadec

 (“Le Troadec”) (together, “Defendants”), alleges as follows:

                                  NATURE OF THIS ACTION

        1.      Safa Jewelers has filed this lawsuit against the luxury watch manufacturer Grand

  Seiko and its Brand President, Brice Le Troadec, for, inter alia, (a) Defendants’ blatant and

  unlawful violations of the Robinson-Patman Act, 15 U.S.C. 13 et seq. (the “Robinson-Patman

  Act”) for the several years that Safa Jewelers was an authorized retailer of Grand Seiko

  products, and (b) Grand Seiko’s violation of the New Jersey Franchise Practices Act, N.J.S.A.
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 2 of 13 PageID: 2



  56:10-1 et seq. (the “NJFPA”) on account of Grand Seiko’s unilateral termination of Safa

  Jewelers without proper notice or good cause.

     2.      Specifically, as set forth in detail below, both Grand Seiko and Le Troadec routinely

  and blatantly violated the Robinson-Patman Act between 2017 and 2019, by habitually

  providing other Grand Seiko authorized retailers -- who directly competed with Safa Jewelers

  for customers -- enormous promotional and price benefits on an entirely ad hoc basis, while

  failing to provide any such benefits to Safa Jewelers.

     3.      Defendants actions were catastrophic to Safa Jewelers’ business, and resulted in

  substantial lost sales and competitive injury.

     4.      Additionally, and as also set forth in detail below, Grand Seiko’s abrupt termination

  of Safa Jewelers as an authorized Grand Seiko retailer in October of 2019 violated the NJFPA

  because the relationship between Grand Seiko and Safa Jewelers is a protected franchise under

  the NJFPA.

     5.      Accordingly, because Grand Seiko failed to have any good cause to terminate Safa

  Jewelers, and because proper notice was not provided, Grand Seiko’s termination of Safa

  Jewelers violated the NJFPA.

     6.      Therefore, Plaintiff seeks, inter alia, damages as a result of Defendants’ unlawful

  conduct.

                                        THE PARTIES

     7.      Plaintiff Safa Jewelers, Inc. (defined above as “Safa Jewelers” or “Plaintiff”) is a

  New Jersey corporation having its principal place of business at 55 Parsonage Rd #2265,

  Edison, NJ 08837.
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 3 of 13 PageID: 3



      8.      Upon information and belief, Defendant Grand Seiko Corporation of America, Inc.

  (defined above as “Grand Seiko”) is a New Jersey corporation with its principal place of

  business located at 1111 MacArthur Blvd, Mahwah, NJ 07430.

      9.      Upon information and belief, Defendant Brice Le Troadec (“Le Troadec”) is an

  individual who resides in the state of New Jersey, and is the Brand President of Grand Seiko.

                                 JURISDICTION AND VENUE

      10.     This Court has subject matter jurisdiction based upon (a) 28 U.S.C. 1331, for civil

  actions arising under the Constitution, laws, or treaties of the United States, and (b) 28 U.S.C.

  1367, for civil actions supplemental to a civil action for which the United States District Court

  has original jurisdiction.

      11.     Venue is proper in United States District Court for the District of New Jersey

  pursuant to 28 U.S.C. 1391(b)(2) and 28 U.S.C. 1391(c), because a substantial part of the

  events or omissions giving rise to the claims set forth herein arose in the District of New Jersey.

                         FACTS GIVING RISE TO THE ACTION

      12.     Grand Seiko is a luxury watch manufacturer that produces some of the most

  expensive and sought-after time-pieces in the United States.

      13.     In order to sell Grand Seiko watches, Grand Seiko relies on a select network of

  retailer partners that Grand Seiko designates as authorized retailers of Grand Seiko timepieces.

      14.     Defendants have often emphasized how critical Grand Seiko’s “Retail Partner[s]”

  are to building the Grand Seiko brand in America. Indeed, Brand President Le Troadec

  recently wrote the following regarding Grand Seiko’s meticulously chosen points of sale:

      Grand Seiko retailers are carefully selected based upon their commitment to selling
      premium brands through first rate customer education, customer service, and customer
      experiences through their own “brick and mortars” stores and through the websites
      associated with those “brick and mortars” stores. Retailers that have not been approved as
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 4 of 13 PageID: 4



     authorized Grand Seiko retailers have not completed this rigorous process. . . We continue
     to encourage Grand Seiko retailers to report suspicious activities to our attention so that we
     can help preserve the investments . . . Grand Seiko retailers continue to make in the brand.

     15.     Up until Safa Jewelers’ termination in October 2019, Safa Jewelers had for years

  been a part of Grand Seiko’s army of retailers approved to sell Grand Seiko products.

     A.      Grand Seiko and Brand President Le Troadec Unlawfully Favored Other
             Retailers Over Plaintiff Throughout Safa Jewelers’ Tenure As An Authorized
             Grand Seiko Retailer.

     16.     Defendants crippled Safa Jewelers’ ability to compete with other authorized Grand

  Seiko retailers by providing favored retailers enormous promotional, marketing and pricing

  terms benefits.

     17.     While Grand Seiko’s network of premiere retail partners span across the country,

  each retailer competes with every other retailer for customers because of the nature of the

  luxury watch market.

     18.     In other words, Safa Jewelers sold to customers throughout the United States – and

  therefore competed directly with dealers throughout the United States – as Grand Seiko watch

  consumers routinely cross state lines to purchase Grand Seiko timepieces.

     19.     Grand Seiko products sold in the United States, the relevant market, are

  interchangeable and there is a cross-elasticity of demand due to the fact that all dealers sell

  Grand Seiko luxury timepieces.

     20.     Accordingly, because a Grand Seiko watch consumer has various dealers that can

  provide a Grand Seiko timepiece, Grand Seiko’s favoritism and promotional/pricing support

  of favored dealers has a devastating effect on non-favored dealers’ sales.

     21.     Defendants’ blatant and unlawful discrimination against Safa Jewelers included,

  inter alia, the following:
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 5 of 13 PageID: 5



            a. Defendants afforded other, favored authorized Grand Seiko retailers the

  extraordinary marketing opportunity to install a Grand Seiko “Shop-In-Shop” – an elaborate

  Grand Seiko promotional installation -- in their retail location, while categorically denying

  Safa Jewelers the opportunity to do the same. Indeed, Le Troadec expressly told Safa Jewelers

  that Plaintiff would never be afforded the opportunity to have a Grand Seiko “Shop-in-Shop”.

            b. Defendants routinely invited other, favored authorized Grand Seiko retailers to

  Grand Seiko promotional events, while denying Safa Jewelers access to these same events;

            c. Defendants entirely halted Safa Jewelers’ ability to obtain Grand Seiko product for

  six months in 2018 until all credit was paid off, despite not a single item being past due and an

  enforceable agreement of 180 day credit terms, which favored retailers enjoyed during this

  period;

            d. After resuming shipments in 2018, Defendants crippled Safa Jewelers by

  inexplicably reducing Safa Jewelers’ credit from 180 to 30 days. Safa Jewelers complained of

  the unlawful behavior, and full credit was restored months later in 2019. Later that year, credit

  was once again incomprehensibly reduced to 30 day terms, and then again only restored upon

  Safa Jewelers’ notifying Defendants that such ad hoc credit changes were patently unlawful.

            e. Defendants flatly denied Safa Jewelers’ ability to use its earned – and previously

  authorized – 4% co-op funds, despite every single other authorized Grand Seiko retailer being

  afforded this direct marketing support. Moreover, Le Troadec expressly told Safa Jewelers in

  early 2018 that Grand Seiko and Le Troadec would be flatly denying all co-op advertising

  requests from Safa Jewelers moving forward, despite offering co-op assistance to other

  retailers;
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 6 of 13 PageID: 6



           f. Grand Seiko refused to permit Safa Jewelers to advertise the entire Grand Seiko

  product line on Plaintiff’s website, while affording other retailers the right to do so; and

           g. Grand Seiko directly championed and supported certain favored retailers on social

  media while not providing any support to Safa Jewelers on any of these powerful consumer

  platforms.

  B. Grand Seiko Unlawfully Terminated Safa Jewelers In Violation Of The NJFPA

     22.       Safa Jewelers has proudly championed the Grand Seiko brand as an authorized

  Grand Seiko retailer and brand partner for years at its brick-and-mortar location in Edison,

  New Jersey.

     23.       Indeed, Safa Jewelers has been critical to the development of the goodwill and

  brand recognition of Grand Seiko in the United States, as one of the first United States retailers

  to invest significant time and money into marketing the brand domestically.

     24.       The relationship between Safa Jewelers and Grand Seiko is reflected by several

  written documents and arrangements including, but not limited to, the following: a Credit

  Agreement confirming Safa Jewelers’ 180 day credit terms in connection with Safa Jewelers’;

  Grand Seiko’s Brand U.S. Policy Statement; and numerous written correspondence between

  and among the parties confirming the nature and requirements of the relationship between Safa

  Jewelers and Grand Seiko.

     25.       Grand Seiko publicized that Safa Jewelers was an authorized Grand Seiko retailer

  by, inter alia, designating Safa Jewelers on the Grand Seiko website as an authorized dealer,

  and permitting Safa Jewelers to advertise to the public that Safa Jewelers was an authorized

  Grand Seiko retailer.
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 7 of 13 PageID: 7



     26.     Because Grand Seiko relies heavily on the image projected by its Grand Seiko retail

  network, Grand Seiko also exercised a great deal of control over Safa Jewelers while Safa

  Jewelers was an authorized Grand Seiko retailer.

     27.     For example, Safa Jewelers was repeatedly informed by Grand Seiko

  representatives that Safa Jewelers must maintain a minimum number of Grand Seiko

  timepieces on display in order to remain a Grand Seiko dealer.

     28.     Additionally, the Grand Seiko Brand Policy Statement also specifically required

  Safa Jewelers to “dedicate space and location of display of Grand Seiko watches that are

  superior to a majority of other brands located in the store,” with the exact location subject to

  approval by Grand Seiko, confirming that Safa Jewelers was required to promote Grand Seiko

  to the detriment of other brands (which it did).

     29.     Safa Jewelers also made a number of other significant investments in the Grand

  Seiko brand, none of which hold any value now that Safa Jewelers is no longer a Grand Seiko

  authorized retailer.

     30.     For example, Safa Jewelers has spent years promoting Grand Seiko products on

  powerful social media platforms such as Instagram, to the detriment of other products.

     31.     At Grand Seiko’s request, Safa Jewelers routinely promoted the brand in social

  media groups and engaged with countless consumers to market the benefits of Grand Seiko

  timepieces in contrast to other timepieces.

     32.     Indeed, Safa Jewelers has, for several of its customers, successfully encouraged

  these customers to purchase Grand Seiko products over other timepieces.

     33.     Safa Jewelers has also engaged in Grand Seiko-specific non-digital, traditional

  advertising, promoting Grand Seiko to the detriment of other timepieces.
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 8 of 13 PageID: 8



     34.       The loss of the Grand Seiko brand is therefore catastrophic, as Safa Jewelers as

  spent years directly promoting Grand Seiko to its customers over other timepieces.

     35.       Additionally, Grand Seiko consumers view Safa Jewelers as an “arm” of the Grand

  Seiko company, and have even treated Safa Jewelers in written correspondence as a

  representative of Grand Seiko.

     36.       Plaintiff purchased well over $35,000 Grand Seiko product in the last twelve

  months and the twelve months prior to the termination, and well over twenty (20) percent of

  Plaintiff’s gross sales were intended to be or are derived from the franchise relationship.

     37.       Furthermore, if Defendants had not unlawfully decimated Safa Jewelers’ sales as a

  result of the discriminatory behavior alleged above, Safa Jewelers’ Grand Seiko sales would

  have been a substantially greater percentage of Plaintiff’s gross sales.

     38.       Despite Safa Jewelers’ tireless and brand-specific efforts, in mid-October 2019,

  Grand Seiko abruptly -- and without good cause or proper notice -- terminated Safa Jewelers

  as a Grand Seiko authorized retailer and cancelled all of its pending customer orders.

                                              COUNT I

               (VIOLATION OF THE ROBINSON-PATMAN ACT, 15 U.S.C. 13)
                               (Against All Defendants)

     1.        Plaintiff repeats and realleges each of the preceding allegations as though fully set

  forth at length herein.

     2.        Defendants’ conduct, as described in detail above, constitutes discriminatory

  promotional practices and price discrimination in violation of the Robinson-Patman Act, 15

  U.S.C. 13.
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 9 of 13 PageID: 9



     3.       Defendants made two or more sales to Plaintiff, and at least one other retailer who

  competes with Plaintiff (the “Favored Retailers), of commodities of like grade and quality for

  resale in interstate commerce.

     4.       Plaintiff competes with the Favored Retailers in the same competitive market and

  geographic area and at the same functional level.

     5.       The sale of commodities by Defendants to Plaintiff and Favored Retailers were

  made reasonably close in time.

     6.       To facilitate the resale of these commodities, Defendants, either directly or through

  an intermediary, has paid for and/or furnished promotional services and/or facilities to the

  Favored Retailers without making such payments, services and/or facilities available to

  Plaintiffs on proportionally equal terms.

     7.       Defendants have also engaged in acts of price discrimination as set forth above,

  including, but not limited to, providing Favored Retailers certain price terms while, on an ad

  hoc basis, not providing the same price terms to Plaintiff.

     8.       Defendants’ discriminatory conduct has resulted in competitive injury to Plaintiff

  by unduly restraining, hindering, suppressing and and/or eliminating competition between

  Plaintiff and the Favored Retailers in the sale and distribution of commodities in interstate

  commerce.

     9.       Under 15 U.S.C. 15, Plaintiff is entitled to recover from Defendants threefold the

  damages sustained and the cost of suit, including reasonable attorney’s fees.
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 10 of 13 PageID: 10



                                            COUNT II

        (VIOLATION OF THE NEW JERSEY FRANCHISE PRACTICES ACT)
                           (Against Grand Seiko)

      1.      Plaintiff repeats and realleges each of the preceding allegations as though fully set

   forth at length herein.

      2.      The relationship between Plaintiff and Grand Seiko is a franchise as that term is

   defined under the New Jersey Franchise Practices Act, N.J.S.A. 56:10-3, including that (a) a

   written arrangement exists between Plaintiff and Grand Seiko; (b) Grand Seiko granted

   Plaintiff a license to use its intellectual property, and (c) there is a community of interest

   between Plaintiff and Grand Seiko.

      3.      Furthermore, the franchise relationship at issue here is subject to the protections of

   the New Jersey Franchise Practices Act, as set forth under N.J.S.A. 56:10-4, because (a) the

   written arrangements and performance of the franchise contemplate a place of business in New

   Jersey, (b) Plaintiff purchased well over $35,000 Grand Seiko product in the last twelve months

   and the twelve months prior to the attempted termination, and (c) well over twenty (20) percent

   of Plaintiff’s gross sales were intended to be or are derived from the franchise relationship.

      4.      As such, pursuant to the NJFPA, N.J.S.A. 56:10-5, Grand Seiko could not have

   terminated the relationship between the parties unless it provided Plaintiff (a) sixty days notice,

   (b) identified good cause, and (c) provided an opportunity to cure.

      5.      Grand Seiko’s actions herein are a violation of the NJFPA.

      6.      As a consequence of the breaches and violations set forth herein, Plaintiff has been

   damaged.
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 11 of 13 PageID: 11



                                            COUNT III

                                (BREACH OF CONTRACT)
                                   (Against Grand Seiko)

      1.      Plaintiff repeats and realleges each of the preceding allegations as though fully set

   forth at length herein.

      2.      Plaintiff and Grand Seiko entered into an enforceable agreement whereby Grand

   Seiko agreed to provide Plaintiff one hundred eighty day (180) day credit terms for Plaintiff’s

   resale of Grand Seiko product to the consuming public.

      3.      Plaintiff fully performed in accordance with the agreement.

      4.      Grand Seiko breached the agreement by arbitrarily removing Plaintiff’s one

   hundred eighty day (180) credit terms.

      5.      As a direct result of Grand Seiko’s conduct, Plaintiff has been damaged.

                                             COUNT IV

                     (BREACH OF GOOD FAITH AND FAIR DEALING)
                                (Against Grand Seiko)

      1.      Plaintiff repeats and realleges each of the preceding allegations as though fully set

   forth at length herein.

      2.      There exists in every contract an implied covenant of good faith and fair dealing.

      3.      Thus, such a covenant exists in any agreement between Plaintiff and Grand Seiko.

      4.      Here, Grand Seiko has violated this covenant by, among other actions, arbitrarily

   removing Plaintiff’s one hundred eighty day (180) credit terms.

      5.      As a consequence, Plaintiff has been damaged.
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 12 of 13 PageID: 12



                                            COUNT V

                                (TORTIOUS INTERFERENCE)
                                    (Against Grand Seiko)

      1.      Plaintiff repeats and realleges each of the preceding allegations as though fully set

   forth at length herein.

      2.      Plaintiff had a reasonable expectation of economic advantage to continue business

   with its current Grand Seiko customers and to obtain new business with potential customers.

      3.      Through the unlawful and malicious conduct described herein, Grand Seiko has

   intentionally and maliciously interfered with Plaintiff’s prospective economic advantage.

      4.      As a direct and proximate result, Plaintiff has been damaged.

               WHEREFORE, Plaintiff demands judgment, granting it:
       A.       Compensatory damages in an amount to be determined at trial;

       B.       The trebling of damages;

       C.       Punitive damages.

       D.       Costs of suit, reasonable attorneys' fees, and other costs permitted by law.

       E.       Such other relief as to the Court appears just and proper.

                                            RAUCHWAY LAW LLC
                                            Attorneys for Plaintiff
                                            Safa Jewelers, Inc.

                                            By:     Isl Marisa Rauchway Sverdlov
                                                    MARISA RAUCHWAY SVERDLOV


       Dated: December 23, 2019
Case 2:19-cv-21782-SDW-ESK Document 1 Filed 12/23/19 Page 13 of 13 PageID: 13



                                        JURY DEMAND

       Safa Jewelers demands trial by jury of all claims and defenses in this action so triable.

                                             RAUCHWAY LAW LLC
                                             Attorneys for Plaintiff
                                             Safa Jewelers, Inc.


                                             By:     Isl Marisa Rauchway Sverdlov
                                                     MARISA RAUCHWAY SVERDLOV


        Dated: December 23, 2019



                           LOCAL RULE 11.2 CERTIFICATION

       The matter in controversy is not the subject of any other action pending in any other court

or any pending arbitration or administrative proceeding.

                                             RAUCHWAY LAW LLC
                                             Attorneys for Plaintiff
                                             Safa Jewelers, Inc.


                                             By:     Isl Marisa Rauchway Sverdlov
                                                     MARISA RAUCHWAY SVERDLOV


       Dated: December 23, 2019
